Exhibit 10.1

 

VCG HOLDING CORP.

 

2004 STOCK OPTION AND APPRECIATION RIGHTS PLAN

(As adopted on September 8, 2004)

 

ARTICLE I

ESTABLISHMENT AND PURPOSE

 

Section 1.1 VCG HOLDING CORP., a Colorado corporation (the “Company”), hereby
establishes a stock option plan to be named the 2004 Stock Option and
Appreciation Rights Plan (the “Plan”).

 

Section 1.2 The purpose of the Plan is to induce persons who are officers,
directors, employees and consultants of the Company or any of its subsidiaries
who are in a position to contribute materially to the Company’s prosperity to
remain with the Company, to offer such persons incentives and rewards in
recognition of their contributions to the Company’s progress, and to encourage
such persons to continue to promote the best interests of the Company. The Plan
provides for the grant of options to purchase shares of common stock of the
Company, par value U.S. $0.0001 per share (the “Common Stock”), which qualify as
incentive stock options (“Incentive Options”) under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”), to be issued to such persons who
are employees or officers, as well as options which do not so qualify
(“Non-Qualified Options”) to be issued to officers, directors, employees and
consultants. The Plan also provides for grants of stock appreciation rights
(“Rights”) in connection with the grant of options under the Plan. Incentive
Options and Non-Qualified Options may be collectively referred to hereinafter as
the “Options” as the context may require.

 

Section 1.3 All stock options granted by the Company on or after the date that
this Plan has been approved and adopted by the Company’s stockholders shall be
governed by the terms and conditions of this Plan unless the terms of such
option specifically indicate that it is not to be governed by this Plan.

 

ARTICLE II

ADMINISTRATION

 

Section 2.1 All determinations under the Plan concerning the selection of
persons eligible to receive awards under the Plan and with respect to the
timing, pricing and amount of a grant or award under this Plan shall be made by
the administrator (the “Administrator”) of the Plan. The Administrator shall be
the Company’s Board of Directors (the “Board”). With respect to persons subject
to Section 16 of the Securities Exchange Act of 1934, as amended (“Exchange
Act”), transactions under this Plan are intended to comply with all applicable
conditions of Rule 16b-3 or its successors under the Exchange Act. To the extent
any provision of the Plan or action by the Administrator fails to so comply, it
shall be deemed null and void, to the extent permitted by law and deemed
advisable by the Administrator.

 

1



--------------------------------------------------------------------------------

Section 2.2 The provisions of this Plan relating to Incentive Options are
intended to comply in every respect with Section 422 of the Code and the
regulations promulgated thereunder (“Section 422”). In the event any future
statute or regulation shall modify Section 422, this Plan shall be deemed to
incorporate by reference such modification. Any stock option agreement relating
to any Incentive Option granted pursuant to this Plan outstanding and
unexercised at the time that any modifying statute or regulation becomes
effective shall also be deemed to incorporate by reference such modification,
and no notice of such modification need be given to the Optionee. Any stock
option agreement relating to an Incentive Option shall provide that the Optionee
hold his stock received upon exercise of such Incentive Option for a minimum of
two years from the date of grant of the Incentive Option and one year from the
date of the exercise of such Incentive Option absent the written approval,
consent or waiver of the Administrator.

 

Section 2.3 If any provision of this Plan is determined to disqualify the shares
of Common Stock purchasable pursuant to the Incentive Options granted under this
Plan from the special tax treatment provided by Section 422, such provision
shall be deemed to incorporate by reference the modification required to qualify
the shares of Common Stock for said tax treatment.

 

Section 2.4 The Company shall grant Incentive Options and Non-Qualified Options,
and Rights under the Plan in accordance with determinations made by the Board
pursuant to the provisions of the Plan. All Options granted pursuant to the Plan
shall be clearly identified as Incentive Options or Non-Qualified Options. The
Administrator may from time to time adopt (and thereafter amend or rescind) such
rules and regulations for carrying out the Plan and take such action in the
administration of the Plan, not inconsistent with the provisions hereof, as it
shall deem proper. The Board shall have plenary discretion, subject to the
express provisions of this Plan, to determine which officers, directors,
employees and consultants shall be granted Options, the number of shares subject
to each Option, the time or times when an Option may be exercised (whether in
whole or in installments), whether stock appreciation rights under Section 7.6
hereof shall be granted, the terms and provisions of the respective option
agreements (which need not be identical), including such terms and provisions
which may be amended from time to time as shall be required, in the judgment of
the Administrator, to conform to any change in any law or regulation applicable
hereto, and to make all other determinations deemed necessary or advisable for
the administration of the Plan. The interpretation and construction of any
provisions of the Plan by the Administrator (unless otherwise determined by the
Board) shall be final, conclusive and binding upon all persons.

 

Section 2.5 No member of the Administrator shall be liable for any action or
determination made in good faith with respect to the Plan or any Option granted
under it. A member of the Administrator shall be indemnified by the Company,
pursuant to the Company’s By-Laws, for any expenses, judgments or other costs
incurred as a result of a lawsuit filed against such member claiming any rights
or remedies due to such member’s participation in the administration of the
Plan.

 

2



--------------------------------------------------------------------------------

ARTICLE III

TOTAL NUMBER OF SHARES TO BE OPTIONED

 

Section 3.1 There shall be reserved for issuance or transfer upon exercise of
Options to be granted from time to time under this Plan an aggregate of
1,000,000 shares of Common Stock of the Company (subject to adjustment as
provided in Article VIII hereof). The shares issued by the Company under the
Plan may be either issued shares reacquired by the Company at any time or
authorized but unissued shares, as the Board from time to time may determine.

 

Section 3.2 In the event that any outstanding Options under the Plan for any
reason expire or are terminated without having been exercised in full or shares
of Common Stock subject to Options are surrendered in whole or in part pursuant
to stock appreciation rights granted under Section 7.6 hereof (except to the
extent that shares of Common Stock are paid to the holder of the Option upon
such surrender) the unpurchased shares of Common Stock subject to such Option
and any such surrendered shares may again be available for transfer under the
Plan.

 

Section 3.3 No Options shall be granted pursuant to this Plan to any Optionee
after the tenth anniversary of the earlier of the date that this Plan is adopted
by the Board or the date that this Plan is approved by the Company’s
stockholders.

 

ARTICLE IV

ELIGIBILITY

 

Section 4.1 Non-Qualified Options may be granted pursuant to this Plan only to
officers, directors, employees and consultants who are not employees of the
Company or any of its subsidiaries at the discretion of the Administrator.
Incentive Options may be granted pursuant to this Plan only to officers,
directors (who are also employees), and employees of the Company or any of its
subsidiaries at the discretion of the Administrator. Persons granted Options
pursuant to this Plan are hereinafter referred to as “Optionees.” For purposes
of determining who is an employee with respect to eligibility for Incentive
Options, Section 422 shall govern. The Administrator may determine in its sole
discretion that any person who would otherwise be eligible to be granted Options
shall, nonetheless, be ineligible to receive any award under this Plan.

 

Section 4.2 The Administrator will, in its discretion, determine the persons to
be granted Options, the time or times at which Options shall be granted, the
number of shares subject to each Option, the terms of a vesting or forfeiture
schedule, if any, the type of Option issued, the period during which they may be
exercised, the manner in which Options may be exercised and all other terms and
conditions of the Options; provided, however, no Option will be granted which
has terms or conditions inconsistent with those stated in Articles V and VI
hereof. Relevant factors in making such determinations may include the value of
the services rendered by the respective Optionee, his present and potential
contributions to the Company, and such other factors which are deemed relevant
in accomplishing the purpose of the Plan.

 

3



--------------------------------------------------------------------------------

ARTICLE V

TERMS AND CONDITIONS OF OPTIONS

 

Section 5.1 Each Option granted under the Plan shall be evidenced by a Stock
Option Certificate and Agreement in a form not inconsistent with the Plan,
provided that the following terms and conditions shall apply:

 

(a) The price at which each share of Common Stock covered by an Option may be
purchased shall be set forth in the Stock Option Certificate and Agreement and
shall be determined by the Administrator, provided that the Option price for any
Incentive Option shall not be less than the “fair market value” of the Common
Stock at the time of grant. Notwithstanding the foregoing, if an Incentive
Option to purchase shares is granted pursuant to this Plan to an Optionee who,
on the date of the grant, directly or indirectly owns more than 10% of the
voting power of all classes of capital stock of the Company or its parent or
subsidiary, not including the stock obtainable under the Option, the minimum
exercise price of such Option shall be not less than 110% of the “fair market
value” of the shares of Common Stock on the date of grant in accordance with
Section 5.1(b) below.

 

(b) The “fair market value” shall be determined by the Administrator, which
determination shall be binding upon the Company and its officers, directors,
employees and consultants. The determination of the fair market value shall be
based upon the following: (i) if the Common Stock is not listed and traded upon
a recognized securities exchange and there is no report of stock prices with
respect to the common stock published by a recognized stock quotation service,
on the basis of the recent purchases and sales of the common stock in
arms-length transactions; or (ii) if the Common Stock is not then listed and
traded upon a recognized securities exchange or quoted on The Nasdaq Stock
Market, Inc. (“Nasdaq”), and there are reports of stock prices by a recognized
quotation service, upon the basis of the mean between the closing bid and asked
quotations for such stock on the date of grant as reported by a recognized stock
quotation service, or, if there are no bid or asked quotations on that day, then
upon the basis of the mean between the bid and asked quotations for such stock
on the date nearest preceding that day; or (iii) if the Common Stock shall then
be listed and traded upon a recognized securities exchange or quoted on Nasdaq,
upon the basis of the mean between the highest and lowest selling prices at
which shares of the Common Stock were traded on such recognized securities
exchange on that date or, if the Common Stock was not traded on such date, upon
the basis of the mean of such prices on the date nearest preceding that date. In
the absence of any of the above-referenced evidence of fair market value, the
Administrator shall consider such other factors relating to the fair market
value of the Common Stock as it shall deem appropriate.

 

(c) For the purpose of determining whether an Optionee owns more than 10% of the
voting power of all classes of stock of the Company, an Optionee is considered
to own those shares which are owned directly or indirectly through brothers and
sisters (including half-blooded siblings), spouse, ancestors and lineal
descendants; and proportionately as a stockholder

 

4



--------------------------------------------------------------------------------

of a corporation, a partner of a partnership, and/or a beneficiary of a trust or
an estate that owns shares of the Company.

 

(d) Notwithstanding any other provision of this Plan, in accordance with the
provisions of Section 422(d) of the Code, to the extent that the aggregate fair
market value (determined at the time the Option is granted) of the stock of the
Company with respect to which Incentive Options (without reference to this
provision) are exercisable for the first time by any individual in any calendar
year under any and all stock option plans of the Company, its subsidiary
corporations and its parent (if any) exceeds US$100,000, such Options shall be
treated as Non-Qualified Options.

 

(e) An Optionee may, in the Administrator’s discretion, be granted more than one
Incentive Option or Non-Qualified Option during the duration of this Plan, and
may be issued a combination of Non-Qualified Options and Incentive Options;
provided that non-employees are not eligible to receive Incentive Options.

 

(f) The duration of any Option and any Right related thereto shall be within the
sole discretion of the Administrator; provided, however, that any Incentive
Option granted to a 10% or less stockholder or any Non-Qualified Option shall,
by its terms, be exercised within ten years after the date the Option is granted
and any Incentive Option granted to a greater than 10% stockholder shall, by its
terms, be exercised within five years after the date the Option is granted.

 

(g) Any Option and any Right related thereto shall not be transferable by the
Optionee other than by will, or by the laws of descent and distribution. An
Option may be exercised during the Optionee’s lifetime only by the Optionee.

 

(h) At least six months shall elapse from the date on which an Option is granted
to a director, officer or beneficial owner of more than 10% of the outstanding
common stock under this Plan by the Administrator to the date on which any share
of common stock underlying such Option is sold or any Right associated with such
Option is exercised, unless the Administrator otherwise consents in writing.

 

(i) In the event that stockholder approval of the Plan is not obtained within
one year of the adoption of the Plan by the Board or within such other time
period required under Section 422 and the regulations thereunder, all Options
issued and issuable hereunder shall automatically be deemed to be Non-Qualified
Options.

 

(j) The Administrator may impose such other conditions with respect to the
exercise of options, including without limitation, any conditions relating to
the application of federal or state securities laws, as it may deem necessary or
advisable.

 

ARTICLE VI

EMPLOYMENT OR SERVICE OF OPTIONEE

 

Section 6.1 If the employment or service of an Optionee is terminated for cause,
the Option and Rights, if any, of such Optionee, both accrued and future, under
any then outstanding

 

5



--------------------------------------------------------------------------------

Non-Qualified or Incentive Option shall terminate immediately. Unless the
Administrator determines to define “cause” differently and such definition is
set forth in the Stock Option Certificate, “cause” shall mean incompetence in
the performance of duties, disloyalty, dishonesty, theft, embezzlement,
unauthorized disclosure of customer information and/or lists, confidential or
proprietary information of the Company, individually or as an employee, partner,
associate, officer or director of any organization. The determination of the
existence and the proof of “cause” shall be made by the Administrator and,
subject to the review of any determination made by the Administrator, such
determination shall be binding on the Optionee and the Company.

 

Section 6.2 If the employment or service of the Optionee is terminated by either
the Optionee or the Company for any reason other than for cause, death, or for
disability, as defined in Section 22(e)(3) of the Code, the Option and Rights,
if any, of such Optionee under any then outstanding Non-Qualified or Incentive
Option shall, subject to the provisions of Section 5.1(h) hereof, be exercisable
by such Optionee at any time prior to the expiration of the Option or within
three months after the date of such termination, whichever period of time is
shorter, but only to the extent of the accrued right to exercise the Option at
the date of such termination.

 

Section 6.3 In the case of an Optionee who becomes disabled, as defined by
Section 22(e)(3) of the Code, the Option rights of such Optionee under any then
outstanding Non-Qualified or Incentive Option shall, subject to the provisions
of Section 5.1(h) hereof, be exercisable by such Optionee at any time prior to
the expiration of the Option or within one year after the date of termination of
employment or service due to disability, whichever period of time is shorter,
but only to the extent of the accrued right to exercise the Option at the date
of such termination.

 

Section 6.4 In the event of the death of an Optionee, the Option rights of such
Optionee under any then outstanding Non-Qualified or Incentive Option shall be
exercisable by the person or persons to whom these rights pass by will or by the
laws of descent and distribution, at any time prior to the expiration of the
Option or within three years after the date of death, whichever period of time
is shorter, but only to the extent of the accrued right to exercise the Option,
and Rights, if any, at the date of death. If a person or estate acquires the
right to exercise a Non-Qualified or Incentive Option by bequest or inheritance,
the Administrator may require reasonable evidence as to the ownership of such
Option, and may require such consents and releases of taxing authorities as the
Administrator may deem advisable.

 

Section 6.5 In addition to the requirements set forth in the Plan, the
Administrator may set such other targets, restrictions or other terms relating
to the employment or service of the Optionee, including but not limited to a
requirement that an employee must be continuously employed by the Company for
such period of time as the Administrator, in its discretion, deems advisable
before the right to exercise any portion of an Option granted to such employee
will accrue, which targets, restrictions, or terms must be fulfilled or complied
with, as the case may be, prior to the exercise of any portion of an Option,
and/or Rights, if any, granted to any Optionee.

 

6



--------------------------------------------------------------------------------

Section 6.6 Options and/or Rights, if any, granted under the Plan shall not be
affected by any change of duties or position, so long as the Optionee continues
in the service of the Company.

 

Section 6.7 Nothing contained in the Plan, or in any Option and/or Rights, if
any, granted pursuant to the Plan, shall confer upon any Optionee any right with
respect to continuance of employment or service by the Company nor interfere in
any way with the right of the Company to terminate the Optionee’s employment or
service or change the Optionee’s compensation at any time.

 

ARTICLE VII

PURCHASE OF SHARES

 

Section 7.1 Except as provided in this Article VII, an Option shall be exercised
by tender to the Company of the total exercise price of the shares with respect
to which the Option is exercised and written notice of the exercise. The right
to purchase shares shall be cumulative so that, once the right to purchase any
shares has accrued, such shares or any part thereof may be purchased at any time
thereafter until the expiration or termination of the Option. A partial exercise
of an Option shall not affect the right of the Optionee to exercise the Option
from time to time, in accordance with the Plan, as to the remaining number of
shares subject to the Option. The purchase price of the shares shall be in
United States dollars, payable in cash or by certified bank check.
Notwithstanding the foregoing, in lieu of cash, an Optionee may, with the
approval of the Administrator, exercise his Option by tendering to the Company
shares of the common stock of the Company or Options to purchase shares of
Common Stock of the Company owned by him and having an aggregate fair market
value at least equal to the total exercise price. The fair market value of any
shares of common stock so surrendered shall be determined by the Administrator
in accordance with Section 5.1(b) hereof. The fair market value of any Options
tendered as consideration for an Option exercise shall be determined by
subtracting the Option exercise price per share from the fair market value of a
share of Common Stock and multiplying that difference by the number of shares to
which the surrendered Option relates.

 

Section 7.2 Except as provided in Article VI, an Option may not be exercised
unless the holder thereof is an officer, director, employee or consultant of the
Company at the time of exercise.

 

Section 7.3 No Optionee, or optionee’s executor, administrator, legatee,
distributee or other permitted transferee, shall be deemed to be a holder of any
shares subject to an Option for any purpose whatsoever unless and until a stock
certificate or certificates for such are issued to such person(s) under the
terms of the Plan. No adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property) or distributions
or other rights for which the record date is prior to the date such stock
certificate is issued, except as provided in Article VIII hereof.

 

Section 7.4 If (i) the listing, registration or qualification of the Options
issued hereunder, or of any securities that may be purchased upon exercise of
such Options (the “Subject Securities”) upon any securities exchange or
quotation system, or under federal or state

 

7



--------------------------------------------------------------------------------

law is necessary as a condition of or in connection with the issuance or
exercise of the Options, or (ii) the consent or approval of any governmental
regulatory body is necessary as a condition of or in connection with the
issuance or exercise of the Options, the Company shall not be obligated to
deliver the certificates representing the Subject Securities or to accept or to
recognize an Option exercise unless and until such listing, registration,
qualification, consent or approval shall have been effected or obtained. The
Company will take reasonable action to so list, register, or qualify the Options
and the Subject Securities, or effect or obtain such consent or approval, so as
to allow for their issuance.

 

Section 7.5 An Optionee may be required to represent to the Company as a
condition of his exercise of Options issued under this Plan: (i) that the
Subject Securities acquired upon Option exercise are being acquired by him for
investment and not with a view to distribution or resale, unless counsel for the
Company is then of the view that such a representation is not necessary and is
not required under the Securities Act of 1933, as amended, (the “Securities
Act”) or any other applicable statute, law, regulation or rule; and (ii) that
the Optionee shall make no exercise or disposition of an Option or of the
Subject Securities in contravention of the Securities Act, the Exchange Act or
the rules and regulations thereunder. Optionees may also be required to provide
(as a condition precedent to exercise of an Option) such documentation as may be
reasonably requested by the Company to assure compliance with applicable law and
the terms and conditions of the Plan and the subject Option.

 

Section 7.6 The Administrator may, in its discretion, grant in connection with
any Option, at any time prior to the exercise thereof, the Right to surrender
all or part of the Option to the extent that such Option is exercisable and
receive in exchange an amount (payable in cash, shares of the Company’s stock
valued at the then fair market value, or a combination thereof as determined by
the Board) equal to the difference between the then fair market value of the
shares issuable upon the exercise of the Option or portions thereof surrendered
and the Option price payable upon the exercise of the Option or portions thereof
surrendered (the “Spread”). Such Rights may be included in an Option only under
the following conditions: (a) the Rights will expire no later than the
expiration of the underlying Option; (b) the Rights may be for no more than 100%
of the Spread; (c) the Rights are transferable only when the underlying Option
is transferable, and under the same conditions; (d) the Rights may be exercised
only when the underlying Option is eligible to be exercised; (e) the Rights may
be exercised only when the Spread is positive, i.e., when the market price of
the stock subject to the Option exceeds the exercise price of the Option; and
(f) any Rights granted to an Optionee shall be subject to all terms, conditions
and provisions governing the Options, as expressed in the Plan and in the Option
agreement issued to such Optionee pursuant to the Plan.

 

Section 7.7 An Option may also be exercised by tender to the Company of a
written notice of exercise together with advice of the delivery of an order to a
broker to sell part or all of the shares of Common Stock subject to such
exercise notice and an irrevocable order to such broker to deliver to the
Company (or its transfer agent) sufficient proceeds from the sale of such shares
to pay the exercise price and any withholding taxes. All documentation and
procedures to be followed in connection with such a “cashless exercise” shall be
approved in advanced by the Administrator.

 

8



--------------------------------------------------------------------------------

ARTICLE VIII

CHANGE IN NUMBER OF OUTSTANDING SHARES OF

STOCK, ADJUSTMENTS, REORGANIZATIONS, ETC.

 

Section 8.1 In the event that the outstanding shares of Common Stock of the
Company are hereafter increased or decreased or changed into or exchanged for a
different number of shares or kind of shares or other securities of the Company
or of another corporation by reason of reorganization, merger, consolidation,
recapitalization, reclassification, stock split, combination of shares, or a
dividend payable in capital stock, appropriate adjustment may be made by the
Administrator in the number and kind of shares for the purchase of which Options
may be granted under the Plan, including the maximum number that may be granted
to any one person. In addition, the Administrator may make appropriate
adjustments in the number and kind of shares as to which outstanding Options,
and, to the extent granted, Rights in connection therewith, or portions thereof
then unexercised, shall be exercisable, to the end that the Optionee’s
proportionate interest shall be maintained as before the occurrence to the
unexercised portion of the Option, and to the extent granted, Rights in
connection therewith, and with a corresponding adjustment in the Option price
per share. Any such adjustment made by the Administrator shall be conclusive.

 

Section 8.2 The grant of an Option, and any Rights granted in connection
therewith, pursuant to the Plan shall not affect in any way the right or power
of the Company to make adjustments, reclassifications, reorganizations or
changes of its capital or business structure or to merge or to consolidate or to
dissolve, liquidate or sell, or transfer all or any part of its business or
assets.

 

Section 8.3 Upon the dissolution or liquidation of the Company, or upon a
reorganization, merger or consolidation of the Company as a result of which the
outstanding securities of the class then subject to Options, and any Rights
granted in connection therewith, hereunder are changed into or exchanged for
cash or property or securities not of the Company’s issue, or upon a sale of
substantially all the property of the Company to an association, person, party,
corporation, partnership, or control group as that term is construed for
purposes of the Exchange Act, the Plan shall terminate, and all Options, and any
Rights granted in connection therewith, theretofore granted hereunder shall
terminate, unless provision be made in writing in connection with such
transaction for the continuance of the Plan and/or for the assumption of
Options, and/or any Rights granted in connection therewith, theretofore granted,
or the substitution for such Options of options covering the stock of a
successor employer corporation, or a parent or a subsidiary thereof, with
appropriate adjustments as to the number and kind of shares and prices, in which
event the Plan and Options, and/or any Rights granted in connection therewith,
theretofore granted shall continue in the manner and under the terms so
provided. If the Plan and unexercised Options, and/or any Rights granted in
connection therewith, shall terminate pursuant to the foregoing sentence, all
persons owning any unexercised portions of Options then outstanding shall have
the right, at such time prior to the consummation of the transaction causing
such termination as the Company shall designate, to exercise the unexercised

 

9



--------------------------------------------------------------------------------

portions of their Options, including the portions thereof which would, but for
this Section 8.3 not yet be exercisable; except that the exercise of any Rights
after such termination shall be allowed solely at the discretion of the Board.

 

ARTICLE IX

DURATION, AMENDMENT AND TERMINATION

 

Section 9.1 The Board of Directors may at any time terminate the Plan or make
such amendments thereto as it shall deem advisable and in the best interests of
the Company, without action on the part of the stockholders of the Company
unless such approval is required pursuant to applicable law; provided, however,
that no such termination or amendment shall, without the consent of the
individual to whom any Option shall theretofore have been granted, affect or
impair the rights of such individual under such Option. Pursuant to Section
422(b)(2) of the Code, no Incentive Option may be granted pursuant to this Plan
more than ten years from the date the Plan is adopted or the date the Plan is
approved by the stockholders of the Company, whichever is earlier.

 

ARTICLE X

RESTRICTIONS

 

Section 10.1 Any Options and any shares of Common Stock issued pursuant to the
Plan shall be subject to such restrictions on transfer and limitations as shall,
in the opinion of the Board, be necessary or advisable to assure compliance with
the laws, rules and regulations of the United States government or any state or
jurisdiction thereof or any other applicable law. In addition, the Administrator
may in any Stock Option Certificate and Agreement impose such other restrictions
upon the exercise of an Option or upon the sale or other disposition of the
shares of Common Stock deliverable upon exercise thereof as the Administrator
may, in its sole discretion, determine, including but not limited to provisions
which allow the Company to reacquire such shares at their original purchase
price if the Optionee’s employment terminates within a stated period after the
acquisition of such shares. By accepting an award pursuant to the Plan each
Optionee shall thereby agree to any such restrictions.

 

Section 10.2 Any certificate issued to evidence shares issued pursuant to an
Option shall bear such legends and statements as the Board or counsel to the
Company shall deem advisable to assure compliance with the laws, rules and
regulations of the United States government or any state or jurisdiction
thereof. No shares will be delivered under the Plan until the Company has
obtained such consents or approvals from such regulatory bodies of the United
States government or any state or jurisdiction thereof as the Board or counsel
to the Company deems necessary or advisable.

 

ARTICLE XI

FINANCIAL ASSISTANCE

 

Section 11.1 The Company is vested with authority under this Plan, at the
discretion of the Board, to assist any employee of the Company to whom an Option
is granted hereunder in the payment of the purchase price payable on exercise of
that Option, by lending the amount of

 

10



--------------------------------------------------------------------------------

such purchase price to such employee on such terms and at such rates of interest
and upon such security (or unsecured) as shall have been authorized by or under
authority of the Board. Any such assistance shall be made pursuant to and shall
comply with the requirements of Regulation G promulgated by the Board of the
Federal Reserve System, as amended from time to time, the Sarbanes-Oxley Act of
2002 and rules and regulations promulgated thereunder, and any other applicable
law, rule or regulation.

 

ARTICLE XII

APPLICATION OF FUNDS

 

Section 12.1 The proceeds received by the Company from the sale of stock
pursuant to the Plan are to be added to the general funds of the Company and
used for its corporate purposes as determined by the Board.

 

ARTICLE XIII

EFFECTIVENESS OF PLAN

 

Section 13.1 This Plan shall become effective upon adoption by the Board, and
Options may be issued hereunder from and after that date subject to the
provisions of Section 3.3. This Plan must be approved by the Company’s
stockholders in accordance with the applicable provisions (relating to the
issuance of stock or Options) of the Company’s governing documents and state law
or, if no such approval is prescribed therein, by the affirmative vote of the
holders of a majority of the votes cast at a duly held stockholders meeting at
which a quorum representing a majority of all the Company’s outstanding voting
stock is present and voting (in person or by proxy) or, without regard to any
required time period for approval, by any other method permitted by Section 422
and the regulations thereunder. If such stockholder approval is not obtained
within one year of the adoption of the Plan by the Board or within such other
time period required under Section 422 and the regulations thereunder, this Plan
shall remain in force, provided however, that all Options issued and issuable
hereunder shall automatically be deemed to be Non-Qualified Options.

 

*****

 

11